Quinn, Chief Judge
(concurring):
In my opinion, the error here “goes to the punitive discharge rather than to any other aspect of the sentence [and, consequently,] a reduction in the term of confinement can hardly be considered as purging the error.” United States v Lackey, 8 USCMA 718, 25 CMR 222. I would, therefore, return the record of trial to the board of review with directions that, in its discretion, it consider a sentence which does not include a punitive discharge or order a rehearing on the sentence.